SUPPLEMENT DATED JULY 8, 2010 TO PROSPECTUS DATED MAY 1, 2003 TRANSAMERICA ELITE® Issued through Separate Account VUL-3 of Transamerica Life Insurance Company By Transamerica Life Insurance Company The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus. The following sentence is deleted from the first paragraph on page 29 of your prospectus under the heading “Making Premium Payments”: We will consider any payments you make to be premium payments, unless you clearly identify them as loan repayments. The following sentence is deleted from the third paragraph on page 39 of your prospectus under the heading “Loans - General”: We will consider any payments you make on the Policy to be premium payments unless the payments are clearly specified as loan repayments. PLEASE
